DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jamaal R. Jordan on 03/15/2021.
	The application has been amended as follows:

1. (Currently amended) An electrical conductor for use in a power distribution assembly comprising:
	a main conductor portion comprising electrically conductive material, the main conductor portion extending along an axis; and 
	a plurality of flexible branch members comprising electrically conductive material, the flexible branch members extending laterally from the main conductor portion, each flexible branch member being selectively bendable and configured for electrical connection to an electrical switching apparatus;
	wherein the electrically conductive material of the main conductor portion and the plurality of flexible branch members comprises multiple layers of laminated conductive material, and wherein each branch member is selectively bendable such that the branch members can be bent in a first configuration to accommodate a first switching apparatus arrangement, and subsequently bent in a second or more configuration, different from the first configuration, to accommodate a second or more switching apparatus arrangements.

	2. (Canceled) 

		
	11. (Currently amended) A power distribution assembly comprising:
	an enclosure; and
	a flexible electrical conductor disposed in the enclosure, the flexible electrical conductor comprising a main conductor portion comprising electrically conductive material, and a plurality of branch members comprising electrically conductive material extending laterally from the main conductor portion, each branch member being selectively bendable and configured for electrical connection to an electrical switching apparatus;
	wherein the electrically conductive material of the main conductor portion and the plurality of flexible branch members comprises multiple layers of laminated conductive material, and wherein each branch member is selectively bendable such that the branch members can be bent in a first configuration to accommodate a first switching apparatus arrangement, and subsequently bent in a second or more configuration, different from the first configuration, to accommodate a second or more switching apparatus arrangements. 

	15. (Currently amended) An electrical conductor assembly for use in a power distribution assembly comprising:
	an electrical conductor; and
	a casing covering at least a portion of the electrical conductor, the casing insulating said at least a portion of the electrical conductor;
	wherein the electrical conductor comprises a flexible electrical conductor including a main conductor portion comprising electrically conductive material, and at least one flexible branch member comprising electrically conductive material extending ;
	wherein the electrically conductive material of the main conductor portion and the at least one flexible branch member comprises multiple layers of laminated conductive material, and wherein the branch member is selectively bendable such that the branch member can be bent in a first configuration to accommodate a first switching apparatus arrangement, and subsequently bent in a second or more configuration, different from the first configuration, to accommodate a second or more switching apparatus arrangements.

		
	21. (Canceled) 
	
Allowable Subject Matter
Claims 1, 3-15, 17-20, 22 and 23 are allowed, and claims 2, 16 and 21 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for an electrical conductor for power distribution, does not disclose, teach or suggest, following subject matter in claims:  
a plurality of flexible branch members comprising electrically conductive material, the flexible branch members extending laterally from the main conductor portion, each flexible branch member being selectively bendable and configured for electrical connection to an electrical switching apparatus;
	wherein the electrically conductive material of the main conductor portion and the plurality of flexible branch members comprises multiple layers of laminated conductive material, and wherein each branch member is selectively bendable such that the branch members can be bent in a first configuration to accommodate a first switching apparatus arrangement, and subsequently bent in a second or more configuration, different from the first configuration, to accommodate a second or more switching apparatus arrangements. 

Prior arts, Marzano, Hadi, Schmid, Yoon and HAMMERLEY disclose related structural elements for an electrical conductor for power distribution, and components but none of the references either alone or in combination teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835